UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2028


GEORGE ANDREW BRATTON, an individual,

                      Plaintiff – Appellant,

          and

THE ESTATE OF GEENA GEE BRATTON, Decedent,

                      Plaintiff,

          v.

STATE OF NORTH CAROLINA, a Business Entity or Governmental
Agency; PAT MCCORY, Gov., an Individual; MECKLENBURG COUNTY
DIVISION OF SOCIAL SERVICES, (DSS), a Business Entity or
Governmental Agency; PEGGY EAGAN, Director of DSS, an
individual; CHRIS TAYLOR, badge #211 in his individual and
official capacity of Lieutenant; MCDOWELL COUNTY SHERIFF
DEPARTMENT; CEDERBROOK RESIDENTIAL CENTER, a business
entity; THE ESTATE OF HENRY ROBERT BRATTON, JR., Deceased;
MARIAN    DIEBEL-BRATTON,   individual;    ARLENE   BROKAW,
individual and in her official capacity; MCEWEN FUNERAL
SERVICE PINEVILLE CHAPEL CITY, a business entity; NORTH
CAROLINA ADOPTION AGENCY, a business entity or governmental
agency,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:16-cv-00021-FL)


Submitted:   December 15, 2016            Decided:   December 19, 2016
Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Andrew Bratton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     George Andrew Bratton appeals the district court’s order

dismissing      his     complaint        for        lack    of    subject      matter

jurisdiction.         We     have     reviewed       the    record   and     find    no

reversible    error.        Accordingly,       we    deny    Bratton’s      motion   to

assign counsel and affirm for the reasons stated by the district

court.       Bratton        v.   North    Carolina,         No.   5:16-cv-00021-FL

(E.D.N.C.    Aug.     31,    2016).      We    dispense      with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                          3